THEA~ORNEY               GENERAL



                       January 28, 1960

Mr. J. T. Ellis, Jr.       Opinion No. NW-794
Administrator
Department of Health      Re : Under the Texas Rospital
Austin, Texas                  Licensing Law, Senate Bill
                               121, Acts 56th Legislature,
                               Regular Session, 1959, codi-
                               fied as Article %37f, V.C.S.,
                               should all hospitals operated
                               by a hospital district be
                               individually licensed by the
                               State Board of Health, and
Dear Mr. Ellis:                related questions.
          You have requested an opinion from this office as to
whether all hospitals operated by a hospital district should
be individually licensed and also whether the license fee for
hospitals Is based on the number of beds provided by the hospi-
tal. Section 4 of Senate Bill 121 provides that a hospital may
not be maintained in this State without a license obtained un-
der the provisions of Senate Bill 121.
          "Sec. 4. After January 1, 1960, no person or
     governmental unit acting severally or Jointly with
     any other person or governmental unit shall estab-
     lish, conduct, or maintain a hospital in this state
     without a license obtained under the provisions of
     this law."
          Section 2(d) of Senate Bill 121 Gefines the term "gov-
ernmental" or "governmental unit" as included in Seetion 4 of
Senate Bill 121 to mean:

          "Cd) The term 'governmental' or 'governmental
     unit? means any hospital district, county, munici-
     pality or other political subdivision, or any de-
     partment, division, board, or other agency of any of
     the foregoing."
          From the previous sections quoted? and Section 2(b)
of Senate Bill 121, which defines the term 'hospital":

          "(b) The term 'hospital' means any fnstitu-
     tion, place, building, dwelling, or abode, whether
                                                           _   - -




Mr. J. T. Ellis, Jr., page 2   mw-794)


     organized for profit or non-profit, general or
     special, private, public, or governmental, offer-
     ing or making available any medical and/or surgi-
     cal services, facilities, or equipment for a
     period of time extending either over night or be-
     yond twenty-four (24) hours, for two (2) or more
     nonrelated individuals, whereby such services,
     facilities, or equipment can, may, or are used
     for and in connection with the observation, care,
     diagnosis or treatment of individuals who are, or
     may be, suffering from any disease or disorder,
     mental or physical. or any physical deformity or
     injury.   - -
          "The definition of 'hospital' specifically
     includes all places where pregnant females are
     received, cared for, or delivered, irrespective
     of the number of patients received or the duration
     of their stay.
          "The definition of 'hospital' does not include
     those facilities l,i,censed
                               pursuant to the provi-
     sions of Article 44+2c, Acts 1953 Legislature, page
     1005, Chapter 413.
          "The definition of 'hospital' does not include
     those institutions licensed pursuant to Articles
     c55e7-88to Articles 55%7-99 of the Mental Health
         .
          "The definition of 'hospitalP does not include
     facilities maintained or operated by the Federal
     Government or agencies thereof, nor does it include
     facilities maintained or operated by the State of
     Texas or agencies thereof. The definition of 'hos-
     pital' does, however, include those facilities main-
     tained or operated by 'governmental or 'governmental
     unit' as those terms are defined in Section 2, sub-
     section (d) of this Act.",
it is clear that the Legislature intended that each hospital
should be licensed regardless of whether the hospital is in a
hospital district or county, municipality or any other political
subdivision. It is also clear from the terms of the statute
that the controlling unit is not .determinativeof the number of
licenses needed under this Act, but that each must be licensed.
          You have also requested an opinion as to whether the
license fee for the hospital or hospitals is based on the number
Mr. J. T. Ellis, Jr., page 3   (ww-794)


of beds provided by the particular hospital which is being li-
censed. In Section 7 of Senate Bill 121, the statute provides:
           "Each hospital so licensed shall pay a li-
      cense fee, both initially and annually thereafter,
      of One Dollar ($1.00) per bed, provided, however,
      that a minimum license fee of Twenty-five Dollars
      ($25.00) will be required of those hospitals with
      less than twenty-five (25) beds, and a maximum
      license fee of Three Hundred Dollars ($300.00) will
      be required of those hospitals with more than
      three hundred (300) beds."'
          The license fee is based on the number of beds
vided by the hospital, subject to the $25.00 minimum and r-O-
                                                          300.00
maximum provisions contained in Section 7, and is not based upon
the number of beds actually in use.
                               SUMMARY
           Under Senate Bill 121 all hospitals operated
      by a hospital district mus E be individually li-
      tensed. The license fee for an individual hospital
      is based on the number of beds provided by the hos-
      pital.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




JCS:ms:mfh:wb                     Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bill Allen
Jack Goodman
Milton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore